Case 1:19-cv-01343-SKC Document 1 Filed 05/09/19 USDC Colorado Page 1 of 6




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Civil Action No.:

ROYCE OGDEN,

       Plaintiff,

v.

TARGET CORPORATION,

       Defendant.


                                     NOTICE OF REMOVAL


       COMES NOW, Target Stores, a division of Target Corporation, by and through its

attorney of record, John R. Chase of Montgomery Amatuzio Chase Bell Jones LLP, and

respectfully submits this Notice of Removal pursuant to 28 U.S.C. §§ 1332, 1441, and 1446. As

grounds, Target states as follows:

       1.      On February 14, 2019, Plaintiff filed a Complaint against Target in the District

Court for Weld County, State of Colorado. See Ex. A. Compl. The Complaint asserts claims

against Target based upon Colorado’s Premises Liability Act, alleging that Plaintiff was injured

when a ball rack fell on her head when she attempted to reach and remove a ball from the ball

rack. Ex. A. at ¶ 11. Plaintiff’s Complaint seeks unspecified damages for her injuries, which she

alleges to include pain and bruising to her head and a cognitive brain injury with associated

memory loss. Ex. A. at ¶ 15. Plaintiff further complains of, and seeks recovery for, “pain and

suffering, together with loss of enjoyment of life, lost wages, loss of economic opportunity,

physical impairment”, and claims that she “will in the future continue to incur such pain and
Case 1:19-cv-01343-SKC Document 1 Filed 05/09/19 USDC Colorado Page 2 of 6




suffering, loss of enjoyment of life, lost wages, loss of economic opportunity and physical

impairment due to the continuing nature of her injuries.” Ex. A at ¶ 16. The Civil Case Cover

Sheet, filed with the Complaint, indicates that Plaintiff is seeking damages in excess of

$100,000.00, excluding interest and costs. See Ex. B at ¶ 2.

       2.      Pursuant to 28 U.S.C. § 1332(a), this Court has jurisdiction over all civil actions

between citizens of different states, provided the amount in controversy exceeds the sum of

$75,000.00, exclusive of interest and costs. 28 U.S.C. § 1332(a)(1). “Any civil action brought in

a State court of which the district courts of the United States have original jurisdiction, may be

removed by the defendant [ ] to the district court of the United States for the district and division

embracing the place where such action is pending.” 28 U.S.C. § 1441(a). “[A] defendant seeking

to remove a case to a federal court must file in the federal forum a notice of removal ‘containing

a short and plain statement of the grounds for removal.’” Dart Cherokee Basin Operating Co.,

LLC v. Owens, 135 S.Ct. 547, 553 (2014) (“Dart”) (quoting 28 U.S.C. § 1446(a)).

       3.      When removal is based on diversity of citizenship under § 1332(a), a case may

not be removed if any defendant is a citizen of the forum state. 28 U.S.C. § 1441(b)(2). That is

not the case here. The diversity requirement of § 1332(a) is satisfied here as Plaintiff is a

Colorado citizen, and alleges that at all relevant times she has resided in the State of Colorado.

Ex. A at ¶ 1. Defendant Target is a citizen of Minnesota, with its place of incorporation and

principal place of business in the State of Minnesota. Ex. C, Target’s Colorado Secretary of State

Corporate Summary. Since all parties are diverse, and Target is not a citizen of the forum state,

this matter is removable pursuant to 28 U.S.C. § § 1332(a) and 1441(b).




                                                 2
Case 1:19-cv-01343-SKC Document 1 Filed 05/09/19 USDC Colorado Page 3 of 6




       4.      The amount in controversy requirement of § 1332(a) is satisfied when the

allegations in the Complaint, along with the Civil Case Cover Sheet, satisfy the jurisdictional

requirement. The Colorado District Court has held the jurisdictional requirement of § 1332(a) is

met when a plaintiff indicates on the Civil Case Cover Sheet she is seeking a monetary judgment

of more than $100,000.00. Henderson v. Target Stores, 431 F.Supp. 2d 1143, 1144 (D.Colo.

2006) (holding that “the civil case cover sheet falls within the term “other paper” for determining

the time within which removal papers must be filed.”). Further, in Vargas v. Nash-Finch Co., the

Colorado District Court held that the jurisdictional requirement is met when a plaintiff indicates

on the Civil Case Cover Sheet that “she is seeking a monetary judgment for more than

$100,000.00,” and claims damages for serious injuries including surgery, physical and mental

suffering, and loss of enjoyment of life. Vargas v. Nash-Finch Co., No. 10-CV-00259-CMA,

2010 WL 582135 at *2 (D.Colo. Feb. 11, 2010). The Tenth Circuit Court of Appeals agreed with

this reasoning, and in Paros Properties LLC v. Colorado Casualty Insurance Company, found

that civil case cover sheets are an unambiguous assertion by an officer of the court regarding a

matter of significant consequence and therefore provide sufficient “other paper” to put a

defendant on notice concerning the amount in controversy. Paros Properties LLC v. Colorado

Casualty Insurance Company, 835 F.3d 1264, 1272 (10th Cir. 2016).

       5.      Here, the initial pleadings establish the basis for removal. The Complaint alleges

that Plaintiff suffered severe injuries. Ex. A at ¶ 16. Plaintiff alleges severe damages, such as,

“pain and suffering, together with loss of enjoyment of life, lost wages, loss of economic

opportunity, and physical impairment.” Ex. A at ¶ 16. Plaintiff is seeking damages for her loss

in “an amount to be determined at trial.” Ex. A at p. 3. In addition, based on Plaintiff’s election



                                                3
Case 1:19-cv-01343-SKC Document 1 Filed 05/09/19 USDC Colorado Page 4 of 6




in the Civil Case Cover Sheet indicating that C.R.C.P. 16.1 does not apply and that she is seeking

a monetary judgment over $100,000 (Ex. B at ¶ 2), the jurisdictional requirement of §1332(a) is

satisfied.

        6. The timing for removal is controlled by § 1446(b), which provides:

        [t]he notice of removal of a civil action or proceeding shall be filed within 30
        days after the receipt by the defendant, through service or otherwise, of a copy of
        the initial pleading setting forth the claim for relief upon which such action or
        proceeding is based, or within 30 days after the service of summons upon the
        defendant if such initial pleading has then been filed in court and is not required
        to be served on the defendant, whichever period is shorter.

28 U.S.C. § 1446(b).

        The Vargas court held that the removal period begins when a “defendant is able to

‘intelligently ascertain removability so that in his petition for removal he can make a simple and

short statement of the facts.’” Vargas, 2010 WL 582135 at *1 (quoting Huffman v. Saul Holdings

Ltd. Partnership, 194 F.3d 1072, 1078 (10th Cir. 1999)). Plaintiff served her Complaint on

Defendant on April 16, 2019. See Ex. D, Affidavit of Service of Process. Thus, this Notice of

Removal is timely, as Defendant filed within thirty days after service of the initial pleading,

which provided Defendant with sufficient information to ascertain removability.

        7.     Pursuant to 28 U.S.C. § 1446(d), Target will promptly serve Plaintiff with written

notice of the filing of this Notice of Removal and file a copy in the appropriate state court.

        8.      The documents required by D.C.Colo.LCivR 81.1 and § 1446(a) and which have

been filed in this matter in the District Court for Weld County, State of Colorado are attached to

this Notice of Removal or otherwise labeled as Ex. E. The current docket sheet is being filed


                                                  4
Case 1:19-cv-01343-SKC Document 1 Filed 05/09/19 USDC Colorado Page 5 of 6




simultaneously under separate cover. Defendant will also separately file each pending motion,

petition, and related response, if any.

        9.         Pursuant to D.C.Colo.LCivR 81.1, Target represents that no motion hearings are

currently set in the state court action and no trial date has been set.

        10.        By filing this Notice of Removal, Target does not waive any defenses that may be

available to it.

        Respectfully submitted May 9, 2019.

                                                       MONTGOMERY AMATUZIO
                                                       CHASE BELL JONES, LLP

                                                       By: /s/ John R. Chase
                                                           John R. Chase
                                                           4100 E. Mississippi Ave, 16th Floor
                                                           Denver, Colorado 80246
                                                           Telephone: (303) 592-6600
                                                           Fax: (303) 592-6666
                                                           jchase@mac-legal.com;

                                                       ATTORNEYS FOR TARGET STORES, A
                                                       DIVISION OF TARGET CORPORATION




                                                   5
Case 1:19-cv-01343-SKC Document 1 Filed 05/09/19 USDC Colorado Page 6 of 6




                              CERTIFICATE OF SERVICE

     I hereby certify that on May 9, 2019, a true and correct copy of the foregoing NOTICE
OF REMOVAL was prepared for service to the following in the manner indicated below:

Counsel for Plaintiff
Brian J. Lampert, Esq.
Lampert & Walsh, LLC.
3650 S. Yosemite St., #404
Denver, CO 80237
Chowder22@comcast.net
    U.S. Mail        E-mail   ECF



                                                s/ Karen Wood
                                                [Signature on File:Karen Wood]




                                            6
